1    Nathan Finch (031279)
     Catalyst Legal Group, PLLC
2    1820 E Ray Road
     Chandler, AZ 85225
3    (602) 4556-2233
     Nathan@Catalyst.Lawyer
4    Attorney for Debtor
5

6
                         IN THE UNITED STATES BANKRUPTCY COURT
7                                  DISTRICT OF ARIZONA
8
      In re:                                         Chapter 13
9
                                                     Case No: 2: 18-15444-BKM
      MONIC PITRE
10
                                                     MOTION TO EXTEND TIME TO COMPLY
                               Debtor                WITH TRUSTEE'S RECOMMENDATION
11

12

13          NOW COMES, Debtor by and through undersigned counsel, and hereby motion this Court

14   to Extend Time to Comply with Trustee's Recommendation based on the foregoing:

15          Debtor is awaiting bank statements from a closed account and therefore needs additional

16   time in order to comply with Trustee’s Recommendation.
17
            WHEREFORE Debtor respectfully request this Court enter an Oder granting a 60-day
18
     extension of time to comply with Trustee Recommendations.
19

20
     On this 12th day of June 2019
21

22                                                                /s/Nathan Finch, Esq.
                                                                  Nathan Finch, Esq.
23                                                                Catalyst Legal Group, PLLC
                                                                  1820 E Ray Road
24                                                                Chandler, AZ 85225
25




     Case 2:18-bk-15444-BKM          Doc 35 Filed 06/12/19 Entered 06/12/19 07:55:06              Desc
                                      Main Document    Page 1 of 2
1    COPY of the foregoing mailed this
2    12th day of June 2019, to:
3
     Edward J. Maney
4
     Chapter 13 Trustee
     101 N. First Ave, Suite 1775
5    Phoenix, AZ 85003
     service@maney13trustee.com
6

7    US Trustee
     Offices of the US Trustee
8    230 N First Ave., Ste. 204
     Phoenix, AZ 85003
9

10
     By: April Keena
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:18-bk-15444-BKM         Doc 35 Filed 06/12/19 Entered 06/12/19 07:55:06   Desc
                                     Main Document    Page 2 of 2
